Citation Nr: 1116587	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability of the left hand and both feet.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, right knee injury, with history of internal derangement and arthralgia.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:   Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2006, the RO denied a claim for service connection for a skin condition of the left hand and left foot.  In November 2006, the RO granted service connection for residuals, right knee injury, with history of internal derangement and arthralgia, evaluated as 10 percent disabling.

In April 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims folder.

The Board notes that, in recent correspondence, the Veteran requested an "informal" hearing before the Board.  The Board's rules of practice do not allow for informal in-person hearing conferences, but do allow for informal written hearing presentations which the Veteran has provided.  See 38 C.F.R. § 20.700(d).  As indicated above, the Veteran has already been afforded a Travel Board hearing which satisfies his right for "[a] hearing on appeal."  38 C.F.R. § 20.700(a).  As such, the Board finds that the Veteran has been afforded all due process required by VA regulation.

During his hearing, held in April 2009, the Veteran raised the issues of entitlement to service connection for a heart disability, "a staph infection" (he gave somewhat conflicting testimony as to whether this claim was in reference to a right foot disability) (service connection for a staph infection of the right foot was denied in April 2008), and a back disability secondary to service-connected right knee disability.

The above-mentioned issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims which must be referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed skin disorders involving the hands and feet did not have their onset in service and are not shown to be causally related to service.

2.  The Veteran's right knee disability is not shown to result in significant loss of motion, instability, subluxation, or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disability of the left hand and left foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial rating greater than 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC's 5003-10, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

As addressed more fully below, VA has been unable to obtain all of the Veteran's service treatment records (STRs).  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (declining to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a veteran will garner a 40 percent rating with flexion between 10 and 20 degrees. 

Under DC 5258, a 20 percent rating is warranted for dislocated semi-lunar cartilage with frequent episodes of "locking," pain and effusion into the joint.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under DC 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 




Skin disability of the left hand and left foot

The Veteran believes that his currently diagnosed skin disorders involving the left hand and both feet first manifested as a "staph infection" in approximately 1975, which presented as rapidly expanding scarring of his right calf skin that required hospitalized treatment.  He reports that this skin condition flares up every few years, primarily on his feet and left hand.

The Veteran served on active duty from August 1968 to August 1977.  The available STRs include his May 1968 enlistment examination reflecting his pre-service history of skin grafting to the right foot as a result of a 3rd degree burn.  Otherwise, the available STRs reflect no lay or medical evidence of skin symptomatology.

Overall, the available STRs provide no direct evidence supporting this claim, failing to reflect lay or medical evidence of skin symptomatology, actually providing evidence against this claim.

Postservice, the record fails to reflect any treatment for skin symptoms until August 2003, which is more than 25 years following his discharge from active service.  These records reflect a biopsy diagnosis of contact/drug dermatitis.  Subsequently, VA clinical records reflect the Veteran's treatment for a seborrheic condition involving the facial area, and psoriatic-type lesions involving the left palm as well as the soles of both feet.  Differential diagnoses include dermatitis, seborrheic dermatitis, psoriasis versus tinea infection, dermatophytosis, tinea manus, tinea pedis and "two feet-one hand syndrome."

Overall, the postservice medical records do not provide any direct evidence in support of this claim, as they fail to reflect the Veteran's treatment for skin symptoms contemporaneous in time to his discharge from service, or persistent or recurrent skin symptoms since service, providing some evidence against this claim.  

In fact, the lack of any treatment for the 25 year period following service separation is not consistent with a finding of inservice onset with continuity of symptomatology thereafter.  See generally Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)  (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Importantly, the Board finds no medical evidence within the record of a nexus between the Veteran's current skin disorder involving the feet and left hand and his period of active service, including the reported staph infection treated during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

Rather, the only evidence tending to support this claim consists of the Veteran's own lay descriptions of skin symptoms during service and after service coupled with his lay opinion as to the nature and etiology of this skin disorder.  Unfortunately, the Veteran's report of recurrent and/or persistent symptoms of his current skin disorder is unreliable and inconsistent with the overall evidentiary record.

The Board initially notes that the Veteran claims in-service treatment for a staph infection.  For purposes of this opinion, the Board will presume the truthfulness of this assertion.  See, Jandreau.  The Veteran initially described this disorder as being manifested by rapidly expanding scarring of his right calf skin.  He still reports residual scars from this staph infection.  See Veteran's Written Brief dated June 15, 2009.

However, the Veteran's VA clinical records reflect his current treatment for a rash involving both of his feet and the left palm (and not the right calf).  This disorder has been primarily diagnosed as dermatitis and/or a dermatophytosis.  Overall, the lay descriptions of current symptomatology and location differ substantially from the reported symptomatology and location during service.  Furthermore, the report of an service diagnosis of staph infection differs substantially from the current diagnoses involving dermatophytosis and dermatitis, not a staph infection.

Overall, the lay and medical evidence in this case does not tend to support a finding that the current skin disorder bears any relationship to the alleged staph infection treated in service.  Rather, the Veteran himself describes two separate skin disorders with the current skin disorder being different in symptomatology and location as the problem experienced during service.

The Board next notes that the Veteran's describes this condition as occurring "maybe every 4 - 5 years" with recent flares in 1999, 2002 and 2004, see Veteran's Written Brief dated June 15, 2009, which is clearly not consistent with a finding of persistent symptoms since service.

Finally, the Veteran's overall credibility is severely impeached in this case.  As addressed below, the Veteran asserts that he has manifested right knee instability since 1993 to the extent that he lost his pilot's license.  This recollection is entirely contradicted by contemporaneous medical documents in 1993, which show that the Veteran lost his pilot's license due to the residuals of thoracic outlet syndrome.  

In pursuing worker compensation benefits, the Veteran never once mentioned any right knee/lower extremity complaints.  To the contrary, the Veteran emphasized that, prior to the industrial accident, he had been fully capable of flying as an airplane pilot, and engaged in sports such as golf, scuba diving, bowling, and sail boating.

Additionally, a June 23, 1999 private medical examination found the Veteran to have a functional gait with good balance, noting that the Veteran was not using an assistive ambulatory device.

Thus, the Veteran has provided to VA contradictory information which impeaches his credibility and significantly lessens the probative value of his assertions in favor of any claim.

Based on the foregoing, which shows treatment for the current skin disorder more than 25 years following service, inconsistent descriptions of skin symptomatology during service and thereafter, and contradictory testimony by the Veteran on material aspects of one of the claims on appeal, the Board finds that the Veteran is not credible to the extent that he reports that his current skin disorder involving the feet and left hand has been recurrent and/or persistent since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Based on the above, the Board finds that service connection may not be established based on chronicity of disability in service, or post-service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In so deciding, the Board acknowledges the Veteran's personal belief that his inservice treatment for a staph infection of the right calf has resulted in his current skin disorder involving both feet and his left hand.  In support of his claim, he has submitted a medical treatise article pertaining to MSRA.  The relevance of this article, however, is not clear as it does not relate potential MSRA residuals as being dermatitis and/or dermatophytosis.  The Veteran has not been diagnosed with current MSRA residuals.

The Board further notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to medical etiology matters.  Looking at his allegations closely, the Veteran only provides vague arguments lacking any specific rationale which could be used to service-connect his currently manifested skin disorder.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

As indicated above, the Veteran describes skin symptoms in service which differ from his current symptomatology as well as an inservice diagnosis which differs from his current diagnoses.  Also as indicated above, the Veteran has been shown to have inaccurate recollections of events which occurred many decades ago.

In summary, the Board finds that both service and post-service medical records provide evidence against these claims, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claim for a skin disorder involving his feet and left hand.  38 U.S.C.A. § 5107(b).  The appeal regarding this claim, therefore, is denied.

Right knee disability

The Veteran seeks an initial rating greater than 10 percent for service-connected right knee disability.  His complaints are extensive and wide-ranging.  The Veteran primarily attributes a history of recurrent falling episodes to orthopedic and/or neurologic impairment of the service-connected right knee.  However, he also seeks compensation for the negative employment impacts resulting from issues such as sedative medications, work limitations and employer discrimination.

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating greater than 10 percent for the Veteran's right knee disability have not been met for any time during the appeal period.  The Board notes that the lay and medical evidence demonstrates that the Veteran's right knee disability does not result in significant loss of motion, instability, subluxation or functional impairment.

Historically, the Veteran incurred a right knee injury during basic training in September 1968, when a foot locker dropped on it.  Thereafter, he experienced knee discomfort with long distance running.  Multiple orthopedic consultations found minimal joint line tenderness, but no other objective physical findings.  A diagnosis of possible internal derangement of the right knee was offered.

Postservice, the Veteran is not shown to have been treated for right knee symptomatology until many decades following active service.  According to the Veteran's own 1995 statements in relation to a worker compensation claim, he had a history of being fully capable of flying as an airplane pilot, and engaging in sports such as golf, scuba diving, bowling, and sail boating prior to a 1993 industrial accident.  The 1993 accident resulted in a diagnosis of thoracic outlet syndrome.  An additional complaint included ear ringing with dizzy spells.  He also complained of the sedative effects of his prescribed medications for multiple nonservice-connected disabilities.

Ultimately, the Veteran is shown to have lost his pilot's license due to the residuals of thoracic outlet syndrome.  Notably, a June 23, 1999 private medical examination found the Veteran to have a functional gait with good balance, noting that the Veteran was not using an assistive ambulatory device.

The current claim on appeal stems from his July 2005 application for service-connected benefits.  With respect to current right knee motion, VA C&P examination in March 2006 documented the Veteran to have right knee motion from 0 to 130 degrees.  A VA orthopedic consultation in February 2007 found full extension with flexion to 120 degrees.  VA C&P examination in January 2008 measured right knee motion from 0 to 120 degrees after repetitive testing, which was deemed normal for this particular Veteran.  A VA orthopedic consultation in April 2008 described "full" range of right knee motion.

Overall, the VA C&P examination reports dated March 2006 and January 2008, as well as the clinical evaluations in February 2007 and April 2008, provide highly probative evidence against a compensable rating for the right knee based upon limitation of motion under DC's 5260 and/or 5261, showing right knee motion from 0 degrees extension to at least 120 degrees flexion.

The Board also finds no basis to award an initial rating greater than 10 percent for right knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In the November 2006 rating decision, the RO specifically assigned the current 10 percent rating "based on the provisions of 38 C.F.R. § 4.40 and 4.45 concerning functional loss due to pain, as cited in DeLuca v. Brown, 8 Vet. App. 202 (1995)."

In this case, the Veteran describes a host of right knee symptomatology and functional limitations.  For example, the Veteran complains of marked employment interference due to an inability to walk for more than short distances, an inability to climb stairs without taking several breaks, an inability to go out in sunshine due to medication warnings, having frequent dizzy spells causing loss of balance and falling down episodes, an inability to sit without having his feet inclined, memory lapses, restless leg syndrome, having a long history of being disabled since 1994, having preexisting conditions which preclude insurance coverage, and being an injury risk.

The Veteran has also provided a handicapped parking application, signed by a private physician in January 1998, indicating that the Veteran has a condition which is "SEVERELY LIMITED IN HIS OR HER ABILITY TO WALK DUE TO AN ARTHRITIC, NEUROLOGICAL OR ORTHOPEDIC CONDITION." 

The Veteran has also submitted a newspaper article involving the sentencing of a driver convicted of driving under the influence (DUI) manslaughter.  That individual had allegedly been under the influence of Xanax, a medication used to treat anxiety and panic disorder, which had a side-effect of drowsiness.

In this case, the objective medical findings are significant only for lateral line tenderness, tenderness in the attachment of the quadriceps to the patella, medial parapatellar tenderness, some hypersensitivity, and some give-way pain.  These evaluations greatly outweigh the Veteran's own perceptions of right knee functional limitations, as the medical examiners in this case possess greater expertise and training than the Veteran to evaluate potential orthopedic and neurologic impairments of the knee.

Notably, the handicapped parking application submitted by the Veteran holds little probative value as this document does not identify the condition, or conditions, causing this limitation.  

In March 2006, a VA examiner found that the Veteran had no discomfort or difficulty with range of motion testing, and that it would be resorting to speculation to determine additional limitation due to repetitive use or flare-ups with any degree of medical certainty.  This examiner further stated that there were no significant objective right knee findings.  Similarly, the VA examiner in January 2008 found no objective evidence of a chronic right knee disorder.  In fact, this examiner found that the Veteran could toe raise, heel raise and perform quarter squats without difficulty.  No neurologic deficit was found.

Overall, the Board finds that these findings greatly outweigh the Veteran's vague report of symptomatology, as they are based upon actual clinical findings by trained medical professionals.  As such, further compensation under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

With respect to arthritis, the Board notes that X-ray examination in January 2007 was interpreted as showing mild medial compartment space narrowing with patellar enthesophytes.  To the extent this demonstrates right knee arthritis, the Board notes that the Veteran's 10 percent rating is entirely based on lay report of painful right knee motion.  As such, further compensation under DC 5003 is not warranted.

Turning to the issue of instability, VA C&P examination in March 2006 found no abnormal motion with 30 degrees of flexion with varus and valgus stress on the medial and lateral collateral ligaments.  The examiner also found negative anterior and posterior drawer and McMurray's tests.  The Veteran himself reported that his right knee did not "lock, sublux or dislocate", providing highly probative evidence against his own claim.  A February 2007 VA orthopedic consultation found no medial lateral laxity even in extension to 30 degrees of flexion.  A VA C&P examiner in January 2008 found that Lachman's, anterior, posterior drawer, McMurray's and grind tests were negative.

Overall, the VA C&P examinations in March 2006 and January 2008, as well as the February 2007 VA orthopedic consultation, provide strong evidence against a compensable rating based upon instability under DC 5257, showing no objective evidence of right knee instability or subluxation, outing the evidence in support of this issue, including the Veteran's statements.

On this issue, the Board notes that the Veteran currently alleges recurrent falling episodes which he relates in origin to the service-connected right knee disability.  According to his April 2009 testimony, this right knee imbalance has been present since 1993, which resulted in his loss of a pilot's license.  However, he admits that the revoking report did not mention his right knee.

To help support his claim, the Veteran has presented lay statements and testimony from a neighbor since 2003 who has witnessed the Veteran to have had a visible deterioration in right knee stability, including falls on at least 6 different occasions for no apparent reason.  This individual recalled that, while working as a pilot, the Veteran had become concerned over whether his right knee disability would prevent him from performing flying a plane with a shut down engine.  This individual had been working with the Veteran as a pilot when the Veteran lost his pilot license.

The Veteran has variously reported a history of one knee surgery in late 1970 which removed a long, narrow bone splinter embedded in a nerve.  See Veteran's statement received in October 2005.  He asserts residual neurologic impairment which causes the "right knee and ankle" to frequently give out without warning as if a "nerve was turned off."  See Veteran's statement received October 2007.

Otherwise, the Veteran has described a total loss of mobility and having severe muscle contractions when attempting to walk, stand or drive more than a few miles.  See Veteran's statement received June 2006.  

The Veteran has provided pictures regarding areas of the house where he purportedly fell, and refers to VA clinical records assessing him to have a high fall risk factor, to include gait.

The Veteran has also submitted a medical treatise document, pertaining to arthroscopic procedures involving loose cartilage removal and trimming, which notes that damaged cartilage never completely heals and results in chronic pain.  It is recommended that such patients avoid sports involving running and jumping.

Between April 2008 and May 2009, the Veteran sought VA orthopedic and neurologic consultations due to this complaint of right knee "give-way."  The orthopedic examiner found no evidence of instability on examination and determined that the issue must be neurologic in nature.  Notably, the VA orthopedic examiner reviewed MRI findings as well as the Veteran's reported symptomatology, which included simply falling backwards in conjunction with a sharp, electrical-type pain.  The only abnormality reported was a diagnosis of quadriceps tendonitis.

The VA neurologist, who performed testing which included MRI examination of the lumbar spine and electromyography of the right lower extremity, found no neurologic cause for the Veteran's right knee buckling, other than noting mild weakness in leg extensor and significant give-way component with pain.  This examiner could offer no explanation other than a possible orthopedic origin.

Overall, the record includes opinion from VA orthopedic and neurologic experts who have found no objective cause for the Veteran's alleged falling problems which outweighs the Veteran's own personal beliefs that his surgery resulted in neurologic impairment and/or that his current right knee disability is the actual cause of his falling episodes.  

Notably, the Veteran himself has admitted that he "frequently [has] dizzy spells, and often fall as a result unless I am near a wall or something to grab onto."  See Veteran's statement received October 2007.  This dizziness has reportedly been present since 1993, after being hit in the head with a window that ultimately ended his piloting career.

Furthermore, the Veteran's report regarding the onset, frequency and duration of these falling episodes is completely unreliable.  In April 2009, the Veteran testified to falling episodes since 1993 which was a significant factor in his loss of a pilot's license.

Unfortunately, this recollection is completely contradicted by the documentary evidence, which includes the Veteran's own assertions that he was fully capable of flying as an airplane pilot, and engaging in sports such as golf, scuba diving, bowling and sail boating, prior to the 1993 industrial accident.  Additionally, a June 23, 1999 private medical examination found the Veteran to have a functional gait with good balance, noting that the Veteran was not using an assistive ambulatory device.

In an April 2007 statement, the Veteran changed his testimony in this case by first reporting weekly or more frequent falling episodes which required ambulation with a cane.  He denied any knowledge of a prior appointment or statement wherein he denied swelling, weakness, fatigue or lack of endurance.  This statement followed a November 2006 RO rating decision, which granted service connection for right knee disability and assigned an initial 10 percent rating.

In the November 2006 RO rating decision, the RO cited the results from a March 2006 VA C&P examination wherein the RO stated "you deny swelling, redness, heat, weakness, fatigue or lack of endurance."

When viewed against the entire evidentiary record, including the alleged falling incidents dating back to 1993, the Board finds that the Veteran's entire testimony relating to falling episodes that he relates to the service-connected right knee disorder is not credible.  On this issue, the Board places significantly greater probative weight to the findings of the VA orthopedic and neurologic specialists who have found no orthopedic or neurologic service-connected origin for the alleged falling episodes.  

Similarly, while the Veteran's friend may have witnessed falling episodes, his opinion that such episodes were due to the service-connected right knee is also greatly outweighed by the expert medical opinions in this case.

Overall, the VA orthopedic and neurologic examiner opinions provide strong probative evidence against a compensable rating under DC 5257, as these examiners found no objective orthopedic and/or neurologic cause for the alleged falling episodes.

The Veteran reports a history of prior knee surgery or surgeries.  However, there is no documentary evidence as to what these surgeries involved.  The criteria of DC 5258 are potentially applicable.  However, the Veteran specifically denied right knee locking symptoms on VA C&P examination in March 2006, and none of the examination reports found evidence of effusion.

Overall, the credible lay and medical evidence is against a higher rating still under DC 5258, as there is no evidence of frequent locking or effusions into the joint.

Notably, the Veteran is already in receipt of a 10 percent rating for right knee pain pursuant to 38 C.F.R. §§ 4.40 and 4.45.  A separate 10 percent rating under DC 5259, which contemplates symptomatic removal of semilunar cartilage and thus painful motion, is not warranted.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

The Board has also given consideration to the applicability of DCs 5256, 5262 and 5263, but finds no credible lay or medical evidence of ankylosis, impairment of the tibia or fibula with nonunion or malunion, or genu recurvatum.  As such, these diagnostic codes are not for application.

In sum, the Board finds that the credible lay and medical evidence is against an initial rating greater than 10 percent for right knee disability for any period of time during the appeal period.  As the preponderance of the evidence is against the claim, the appeal on this issue must be denied.  38 U.S.C.A. § 5107.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As held above, the Veteran has provided an unreliable report of right knee symptomatology.  The medical findings of record are significant only for lateral line tenderness, tenderness in the attachment of the quadriceps to the patella, medial parapatellar tenderness, some hypersensitivity, and give-way pain.  

As indicated above, the Veteran also complains of marked employment interference due to an inability to walk for more than short distances, an inability to climb stairs without taking several breaks, an inability to go out in sunshine due to medication warnings, having frequent dizzy spells causing loss of balance and falling down episodes, an inability to sit without having his feet inclined, memory lapses, restless leg syndrome, having a long history of being disabled since 1994, having preexisting conditions which preclude insurance coverage, and being an injury risk.

In this case, the RO has assigned a 10 percent rating under 38 C.F.R. §§ 4.40 and 4.45 which contemplates functional impairment despite near normal clinical findings.  In the Board's opinion, the Veteran's medication side effects of sedation and limitation of sunlight exposure do not warrant any further compensation or present an unusual disability picture.  Notably, the Veteran has reported dizziness problems since at least 1995 which had no bearing whatsoever on his service-connected right knee disability.  The other issues, including insurance coverage and employment discrimination, are not proper bases for extraschedular consideration.  The Veteran's allegations of more severe impairment are not borne out by the objective evidence of record.  The Board further notes medical opinion, dated January 1994, indicating that the Veteran demonstrated features of hypochondriasis and conversion hysteria.

In the Board's opinion, all aspects of the service-connected right knee symptoms are adequately encompassed in the schedular rating under 38 C.F.R. §§ 4.40 and 4.45 assigned by the RO.  The schedular criteria allow for a higher rating still, but the Veteran does not meet, or more nearly approximate, such criteria.  

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the skin disability claim, a pre-adjudicatory RO letter in July 2005 substantially complied with the VCAA content and timing requirements.  In this respect, this letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate this claim as well as the relative duties upon himself and VA in developing this claim.

Notably, the Veteran's STRs are incomplete.  By letter dated April 2008, the RO advised the Veteran of this unfortunate situation and notified him to submit any STRs in his possession.

Notably, the RO's July 2005 letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the claim remains denied, these issues are not implicated so that no prejudice accrues to the Veteran.

With respect to the right knee claim, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all available STRs.  In April 2008, the RO issued a formal Finding of Unavailability of STRs which documents all steps taken to obtain any additional records.  The RO's recitations of developmental actions are accurately recited, and the Board finds no further avenues of research or development which are available.

Additionally, the RO has obtained the Veteran's VA clinical records, Social Security Administration records, and all private medical records identified by the Veteran as relevant to his claims.  The Veteran's attorney has submitted private employability opinions, and has consistently submitted updated VA clinical records to support the claims.

The Veteran has also been afforded VA examinations to determine the nature and severity of his service-connected right knee disability.  The most recent examination report obtained, dated January 2008, provides all findings necessary to decide this claim.  This examination is supplemented by extensive orthopedic and neurologic evaluations conducted in the VA clinical setting between October 2008 and February 2009 which directly address the lay allegations of right lower extremity weakness and neurologic damage.  These examination reports clearly negate the need for further C&P examination, as they contain a greater level of evaluation than can be expected during a C&P examination and address all current complaints reported by the Veteran.  Thus, there is no duty to provide further medical examination on the initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, the Board notes that the RO has fully complied with the Board's September 2009 remand directives as it obtained the Veteran's Social Security Administration records.  No further development was requested.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a skin disability of the left hand and left foot is denied.

The claim of entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, right knee injury, with history of internal derangement and arthralgia is denied.


REMAND

The Veteran has raised the issue of entitlement to TDIU.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran for the Board to decide the TDIU issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment for service-connected disabilities at the Pensacola VA Outpatient Treatment Center since September 2008.

3.  Thereafter, after conducting any additional development deemed appropriate (including the adjudication of any new service connection claims as cited in the introduction), readjudicate the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


